FINE, J.
¶ 44. (concurring). I join the Majority
opinion. As seen from its cogent analysis of existing law in connection with the informed-consent issue, its con*76elusion that we must affirm is compelled by precedent. I write separately, however, to suggest that controlling case law has gone way beyond the governing statute and the decision from which that statute sprang, and has made physicians essentially strictly liable for bad results even though they were not negligent in the care and treatment of their patients. Thus, the jury in this case specifically found that Therese Bullis, M.D., was not "negligent with respect to her care and treatment of her patient. Under the trial court's instructions, this encompassed Bullis's diagnosis of Thomas Jandre's condition.
¶ 45. We start, as we must, with the statute. As material, Wis. Stat. § 448.30, provides: "Any physician who treats a patient shall inform the patient about the availability of all alternate, viable medical modes of treatment and about the benefits and risks of these treatments." As the Majority notes in paragraph 22, this section codified the duty-to-disclose common law recognized by Scaria v. St Paul Fire & Marine Insurance Co., 68 Wis. 2d 1, 13, 227 N.W.2d 647, 654 (1975). See Martin v. Richards, 192 Wis. 2d 156, 174-175, 531 N.W.2d 70, 78 (1995). Although, § 448.30 directs the physician to tell the patient about "modes of treatment and about the benefits and risks of these treatments," it does not direct that the physician tell the patient about the full spectrum of possible diagnoses that might, in retrospect, be consistent with the patient's symptoms.
¶ 46. Significantly, Scaria was a case where the physician did not disclose to the patient the risk of the procedure the physician asked the patient to undergo; the case did not concern whether the physician had a duty to discuss with the patient possible diagnoses that might also be consistent with the patient's symptoms. Scaria, 68 Wis. 2d at 5-9, 227 N.W.2d at 650-651. *77Scaria noted the common-law rule: "[T]he duty of the doctor is to make such disclosures as appear reasonably necessary under circumstances then existing to enable a reasonable person under the same or similar circumstances confronting the patient at the time of disclosure to intelligently exercise his right to consent or to refuse the treatment or procedure proposed." Id., 68 Wis. 2d at 13, 227 N.W.2d at 654 (emphasis added). That the duty of informed consent was limited to whether the physician explained the risks and benefits of a proposed treatment is highlighted by Trogun v. Fruchtman, 58 Wis. 2d 569, 207 N.W.2d 297 (1973), which, as we see, was decided two years before Scaria. Trogun explained the concept of "informed consent": " 'A considerable number of late cases have involved the doctrine of 'informed consent,' which concerns the duty of the physician or surgeon to inform the patient of the risk which may be involved in treatment or surgery.'" Id., 58 Wis. 2d at 598, 207 N.W.2d at 312 (quoting "Prosser, Law of Torts (4th ed. 1971), p. 165").
¶ 47. So, where did the physician's duty to discuss with the patient the range of possible diagnoses come from because it is in neither the statute nor Scaria from which the statute was derived? Well, as the Majority notes in paragraph 8, it came from the post-Scaria cases. See, e.g., Bubb v. Brusky, 2009 WI 91, ¶ 3, 321 Wis. 2d 1, 4, 768 N.W.2d 903, 905 ("We conclude that Wis. Stat. § 448.30 requires any physician who treats a patient to inform the patient about the availability of all alternate, viable medical modes of treatment, including diagnosis, as well as the benefits and risks of such treatments."). Of course, as we have seen, there is nothing in either Scaria or § 448.30 that extends the informed-consent duty to encompass the range of possible diagnoses. This post-Scaria extension in violation *78of the clear language in § 448.30 shifts medical-assessment judgment from the physician to the patient and leads to two no-win alternatives framed by the following question: "Must the physician in obeisance to the patient's medical judgment then do everything the patient wants done?"
¶ 48. If the answer to this question is "yes," there will be no ceiling to the already rocketing health-care costs because of the plethora of unnecessary tests and procedures such an answer will spawn. This surely would be contrary to the legislature's recognition of the dangers to the financial integrity of our health-care system by "the prescription of elaborate 'defensive' medical procedures." See Finnegan ex rel. Skoglind v. Wisconsin Patients Compensation Fund, 2003 WI 98, ¶ 21, 263 Wis. 2d 574, 586-587, 666 N.W.2d 797, 803-804 (acknowledging legislature's reason for creating Wis. Stat. ch. 655) (quoted source omitted). If the answer to this question is "no," then, under Bubb and its post-Scaria precursors, the issue of whether the physician will be liable under § 448.30 turns on whether one of the undisclosed possible diagnoses will be seen in retrospect as the one the physician should have made, despite the fact that the physician's actual diagnosis was not negligent. Indeed, even though Dr. Bullis was not "negligent with respect to her care and treatment of' her patient — that is, her diagnosis of Jandre's condition, as explained by the trial court's instructions to the jury — the Majority, in paragraphs 26, 29, and 35, conflates the informed-consent issue with its view of what Bullis's diagnosis should have been. I do not fault the Majority, however, because its analysis is consistent with the post-fScaria cases to which we are bound.
¶ 49. When a physician is not negligent in his or her diagnosis and fully explains to the patient the risks *79and benefits of treatment alternatives that are consistent with that diagnosis, that should end the matter. Dr. Bullís fulfilled both aspects of her duty to Jandre: (1) she was not negligent in making her diagnosis, and (2) there is no evidence that she did not fully disclose the risks and benefits of the "viable modes of treatment" for the non-negligently diagnosed condition. If we were not bound by the law as the Majority succinctly summarizes it, I would reverse. As it is, however, we must affirm. Accordingly, I respectfully concur.